Per Curiam.
Appellant pleaded guilty to the possession of cannabis sativa or marijuana. Based on the plea, the judgment from which this appeal is taken was entered on February 14, 1969, for unlawful possession of narcotics as set forth in RCW 69.33.410 (the Uniform Narcotic Drug Act). In State v. Zornes, 78 Wn.2d 9, 475 P.2d 109 (1970) we held that the narcotic drug act (RCW 69.33) becomes inapplicable to a criminal offense involving marijuana, whether the proceeding be at the prosecution stage or *490pending appeal, as of the effective date of Laws of 1969, Ex. Ses., ch. 256, § 7(13) which removed marijuana from the scope of that act. Since the appeal is now pending, judgment must be reversed and the action dismissed. It is so ordered.